             Case 2:19-cv-01256-RAJ Document 43 Filed 04/24/20 Page 1 of 2



 1

 2
                                                    THE HONORABLE RICHARD A. JONES
 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
11
                                     AT SEATTLE
12
     CHRISTOPHER RICHARD CHAPIN,
13
                                       Plaintiff,     No. 2:19-cv-01256-RAJ
14
            v.                                        ORDER GRANTING
15
                                                      DEFENDANT’S MOTION TO
16   THE PRUDENTIAL INSURANCE                         MODIFY THE SCHEDULING
     COMPANY OF AMERICA, MICROSOFT                    ORDER
17   CORPORATION, and the MICROSOFT
18   CORPORATION WELFARE PLAN,

19                                   Defendant.

20
            This is before the Court on Defendant’s motion to modify the scheduling order.
21
     Dkt. # 38. Defendant requests that the dispositive motions deadline be extended by two
22
     weeks to May 12, 2020. Having reviewed Defendant’s motion and the remainder of the
23
     record, the Court finds there is “good cause” to justify modifying the scheduling order.
24
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-608 (9th Cir. 1992).
25
     However, the Court does not believe that a two-week extension is warranted.
26
     Accordingly, the dispositive motions deadline is extended to May 8, 2020. All other




     ORDER - 1
             Case 2:19-cv-01256-RAJ Document 43 Filed 04/24/20 Page 2 of 2



 1   deadlines remain intact. Defendant’s motion to modify the scheduling order is
 2   GRANTED. Dkt. # 38.
 3         Dated this 24th day of April, 2020.
     ________________________
 4

 5

 6
                                                    A
                                                    The Honorable Richard A. Jones
 7                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER - 2
